 409312 NLRB No. 73HOTEL & RESTAURANT EMPLOYEES LOCAL 1115 (WEST LAWRENCE CARE CENTER)1West Lawrence Care Center, 305 NLRB 212 (1991).2The Respondent and West Lawrence filed requests for review ofthe Regional Director's Supplemental Decision on Objections andCertification of Respresentative. On June 1, 1992, the Board (Mem-
ber Devaney dissenting) denied the requests for review.1115 Nursing Home and Service Employees Union,Hotel Employees Restaurant Employees, AFL±
CIO and West Lawrence Care Center andLocal 1199, Drug, Hospital and Health Care
Employees Union, Party in Interest. Case 29±CP±571September 24, 1993DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn August 6, 1992, the General Counsel of the Na-tional Labor Relations Board issued a complaint alleg-
ing that the Respondent has violated Section 8(b)(7)(B)
of the National Labor Relations Act by threatening to
picket West Lawrence Care Center, an employer, with
an object of forcing or requiring West Lawrence to
recognize or bargain with the Respondent as the rep-
resentative of certain of its employees, and of forcing
those employees to accept or select the Respondent as
their collective-bargaining representative, notwithstand-
ing that a valid election and certification under Section
9(c) of the Act had been conducted within the previous
12 months in Cases 29±RC±7396 and 29±RD±639.
(Official notice is taken of the ``record'' in the rep-
resentation proceeding as defined in the Board's Rules
and Regulations, Secs. 102.68 and 102.69(g); FrontierHotel, 265 NLRB 343 (1982).) The Respondent filedits answer admitting in part and denying in part the al-
legations in the complaint and raising affirmative de-
fenses.On March 15, 1993, the General Counsel filed aMotion for Summary Judgment. On March 17, 1993,
the Board issued an order transferring the proceeding
to the Board and a Notice to Show Cause why the mo-
tion should not be granted. The Respondent filed a re-
sponse.Ruling on Motion for Summary JudgmentIn its response to the motion, the Respondent admitsthat, since about July 23, 1992, it has threatened to
picket West Lawrence in furtherance of its demand
that West Lawrence recognize and bargain with the
Respondent as the representative of West Lawrence's
employees in the unit found appropriate in Cases 29±
RC±7396 and 29±RD±639,1notwithstanding that an-other union (Local 1199, the Party in Interest) has
been certified as the representative of the employees in
question within the last 12 months. The Respondent at-
tacks the validity of the election and certification on
the basis of its election objections, the Board's unit de-
termination, contract bar, and the passage of time be-tween the election and the issuance of the certificationin the representation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).We therefore grant the Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent and Local 1199 are labor organiza-tions. West Lawrence Care Center, a New York cor-
poration, operates a nursing home in Far Rockaway,
New York. During the year immediately preceding the
issuance of the complaint, a period representative of its
annual operations generally, West Lawrence derived
gross annual revenues in excess of $100,000 in the
course and conduct of the operations described above,
and purchased and caused to be transported and deliv-
ered to that facility, in interstate commerce, directly
from points outside the State of New York, goods,
supplies, and materials valued in excess of $50,000.
We find that the Respondent and Local 1199 are labor
organizations within the meaning of Section 2(5) of
the Act, and that West Lawrence is an employer en-
gaged in commerce within the meaning of Section 2(6)
and (7) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held on May 17, 1990, Local1199 was certified on April 15, 1992,2as the collec-tive-bargaining representative of the employees in the
following appropriate unit:All full-time and regular part-time nonprofessionalemployees and licensed practical nurses employed
by West Lawrence Care Center, Inc., excluding
all registered nurses, professional employees, of-
fice clerical employees, guards and supervisors as
defined in the Act. 410DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Although the initial threat to picket was made more than 12months after the day of the balloting, it occurred only 3 months after
the Regional Director certified Local 1199, and only a few weeks
after the Board denied review of the Regional Director's decision.
The Board has long held that, for purposes of determining whether
Sec. 8(b)(7)(B) has been violated, the 12-month period begins to run
on the certification date, not the date of the balloting. Retail ClerksLocal 692 (Irvins, Inc.), 134 NLRB 686, 688±690 (1961).4When Sec. 8(b)(7)(B) has been violated, the Board orders theunion to refrain from picketing or threatening to picket for recog-
nitional (or, if applicable, organizational) purposes for 12 months
from the date the union ceases its unlawful activities. Retail ClerksLocal 219 (National Food Stores), 134 NLRB 1680, 1685 and fn.4 (1961); Irvins, Inc., supra, 134 NLRB at 691. As the Respondenthas admitted that its threat to picket is, in effect, a continuing one
that has not been rescinded, we find that the Respondent will not
have ceased its unlawful activities until it posts the notice stating
that it will cease and desist from further violations.5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''B. Threats to PicketSince about July 23, 1992, the Respondent hasthreatened to picket West Lawrence in support of the
Respondent's demand that West Lawrence recognize
and bargain with it as the representative of the employ-
ees in the above unit, notwithstanding that a valid elec-
tion had been held, and Local 1199 certified as those
employees' representative, within the preceding 12
months.3Discussion and ConclusionsSection 8(b)(7)(B) provides that(b) It shall be an unfair labor practice for alabor organization or its agentsÐ....(7) ... to ... threaten to picket or cause to
be picketed, any employer where an object thereof
is forcing or requiring an employer to recognizeor bargain with a labor organization as the rep-
resentative of his employees ... unless such

labor organization is currently certified as the rep-
resentative of such employees:....(B) where within the preceding twelvemonths a valid election under section 9(c) of
this Act has been conducted[.]The Respondent admits that it has threatened, onand after July 23, 1992, to picket West Lawrence in
support of its demand that the Employer recognize and
bargain with it as the representative of employees in
the unit described above, when a valid election had
been held within the previous 12 months which it did
not win. We find that this threat constitutes an unlaw-
ful threat to picket in violation of Section 8(b)(7)(B)
of the Act, and is an unfair labor practice affecting
commerce within the meaning of Section 2(6) and (7)
of the Act.REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section
8(b)(7)(B), we shall order it to cease and desist and to
take certain affirmative action designed to effectuate
the policies of the Act. Specifically, we shall order the
Respondent to refrain from picketing West Lawrence
Care Center for recognitional purposes for 1 year fol-lowing the posting of the attached notice,4and frompicketing West Lawrence for recognitional purposes
when, within the preceding 12 months, a valid election
has been conducted under Section 9(c) which the Re-
spondent did not win.ORDERThe National Labor Relations Board orders that theRespondent, 1115 Nursing Home and Service Employ-
ees Union, Hotel Employees Restaurant Employees,
AFL±CIO, its officers, agents, and representatives,
shall1. Cease and desist from
(a) Threatening to picket West Lawrence Care Cen-ter for a period of 1 year following the posting of the
attached notice, when an object of the threat is forcing
or requiring West Lawrence to recognize or bargain
with the Respondent as the representative of its em-
ployees in the following unit:All full-time and regular part-time nonprofessionalemployees and licensed practical nurses employed
by West Lawrence Care Center, Inc., excluding
all registered nurses, professional employees, of-
fice clerical employees, guards and supervisors as
defined in the Act.(b) Threatening to picket West Lawrence Care Cen-ter for any of the above objects when, within the pre-
ceding 12 months, a valid election under Section 9(c)
has been held which the Respondent did not win.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its business office and meeting halls cop-ies of the attached notice marked ``Appendix.''5Cop-ies of the notice, on forms provided by the Regional
Director for Region 29, after being signed by the Re-
spondent's authorized representative, shall be posted
by the Respondent immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places
including all places where notices to members are cus-
tomarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered,
defaced, or covered by any other material. 411HOTEL & RESTAURANT EMPLOYEES LOCAL 1115 (WEST LAWRENCE CARE CENTER)(b) Furnish the Regional Director with signed copiesof the notice for posting by West Lawrence Care Cen-
ter, if the employer is willing to post them.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.MEMBERDEVANEY, dissenting.For the reasons set forth in my dissent in the under-lying representation proceeding, West Lawrence CareCenter, 305 NLRB 212 (1991), I would have dis-missed the representation petitions on which the elec-tion was held. Therefore, I would deny the General
Counsel's Motion for Summary Judgment and, as re-
quested by the Respondent Union, would dismiss the
complaint in this proceeding on the grounds that a
valid election has not been conducted within the mean-
ing of Section 8(b)(7)(B) of the Act.APPENDIXNOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
threaten to picket West LawrenceCare Center for a period of 1 year from this date,
when an object of the threat is to force or require the
Employer to recognize or bargain with us as the rep-
resentative of its employees in the following bargain-
ing unit:All full-time and regular part-time nonprofessionalemployees and licensed practical nurses employed
by West Lawrence Care Center, Inc., excluding
all registered nurses, professional employees, of-
fice clerical employees, guards and supervisors as
defined in the Act.WEWILLNOT
threaten to picket West LawrenceCare Center for the above objects when, within the
preceding 12 months, a valid election has been held
that we did not win.1115 NURSINGHOMEAND
SERVICEEM-PLOYEESUNION, HOTELEMPLOYEESRESTAURANTEMPLOYEES, AFL±CIO